Opinion of the court by
JUDGE WHITE —
Affirming.
The appellee, Fromm, obtained a judgment in the quarterly court of Jefferson county against W. A. Sikking, husband of appellant, which being returned nulla bona, he took a transcript of the execution and return, and obtained an *774execution from the circuit court, which was likewise returned “no property.” This action was brought for discovery, and it was sought to subject to appellee’s debt certain real estate deeded to appellant, the wife of W. A. Sikking, upon the allegation that the property had been purchased and paid for by the husband, and, in order to defeat appellee in the collection of his debt, the deed was made to the wife, appellant here. The appellant answered, and denied the allegations of the petition, • but did not affirmatively allege that she paid for the property, nor did she offer any explanation as to how she obtained the property, nor from what source she obtained the money to pay for it. She contented herself with a denial. The case was submitted on petition and answer, no proof being taken by either party. Judgment was rendered subjecting the property to the payment of appellee’s judgment; that is, the court appointed a receiver to take charge of the property and rent same out till sufficient was raised to satisfy appellee’s claim and costs. From that judgment this appeal is prosecuted.
Counsel for appellant recognizes the fact that this court in the cases of Edelmuth v. Wybrant, 21 R., 929, 53 S. W., 528, Treadway v. Turner, 10 R., 949, 10 S. W., 816, Robertson v. Robertson, 14 R., 505, 20 S. W., 543, and other cases, had laid down the rule that in cases of this kind the burden is on the wife to show that she obtained the property from other sources than her husband, but earnestly contends that this rule should be changed since the enactment of the Weisinger law as to married women and their property rights. We are of opinion that the act of 1894 known as the “Weisinger Act,” did not change this long-established rule as to these cases. The rule was laid down because of the relationship between husband and wife, and not necessarily because of the law as to prop*775erty rights. The same reason for the rule exists now that has always existed. If the act of 1894 is to affect the rule at all, it should make it the more closely adhered to.
We are of opinion there was no error in the judgment, and the same is affirmed.